DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communications filed 1/20/22.   Claims 1-20 have been examined and are pending in the previous action.  No claims have been cancelled.  No new claims have been added.  Claims 1, 3-5 and 7-20  have been amended.  Accordingly, Claims 1-20 have been examined and are pending. 

Response to Amendment
In response to Applicant’s amendment, filed 1/20/22:  
(1)  objection to the Specification is withdrawn.
(2)  Claims 1-20 will not be interpreted under U.S.C. 112, sixth paragraph, due to applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over by  Inoue (WO 2017/090306 A1) in view of Urban et al (US 2017/0251488 A1) 
 Re:  Claim 1, Inoue teaches a terminal management device (Inoue: FIG 1 #120 “gateway”; FIG 2) comprising
a receiving unit that receives from a terminal (Inoue: FIG  1 #110 – device; [0024] ref FIG 2 gateway device 120 communication module 183 communicates with devices) that collects  information  from  a sensor (Inoue: FIG 1, #111 – sensor; [0017], [0029]  ref FIG 1 devices 110 sensors 111; [0030]-[0031] ref FIGs  3,4),  access timing  information  related to an accessible timing to the terminal (Inoue: [0039]-[0044] ref FIG 6 #12134 “Allowable time”)  and  a transmitting unit that transmits the access timing  information (Inoue: [0040] ref FIG 6; [0074] ref FIG s 9(a),(b) Communication Identifier for access timing information added to sensing data; [0081] ref FIG 10 “… gateway device 120 may include the definition information 22311 … in the transmission data to be transmitted to the server device 130; [0086] ref FIG 11)  to a server (Inoue: FIG  1 #130 - Server Device; [0024] ref FIG 2 gateway device 120 communication module 184 communicates with servers) that searches for the information.(Inoue: [0026], [0034] ”search request from the user device”) 
Inoue does not explicitly teach:
wherein the access timing information is defined so that a frequency of the
accessible timing to the terminal device is a first frequency based on a priority of the
terminal device being a first priority and the frequency of the accessible timing to the
terminal device is a second frequency higher than the first frequency based on the priority of the terminal device being a second priority higher than the first priority
Urban teaches:
wherein the access timing information is defined so that a frequency of the
accessible timing to the terminal device is a first frequency based on a priority of the
terminal device being a first priority and the frequency of the accessible timing to the
terminal device is a second frequency higher than the first frequency based on the priority of the terminal device being a second priority higher than the first priority (Urban: [0037]; [0042] “… the scheduling protocol can prioritize transmissions. For example, the scheduling protocol can specify one or more priorities for corresponding devices, wireless protocols, and/or the like. The scheduling protocol can specify a first priority for a first category (e.g., a first device type, a first wireless protocol), a second priority for a second category (e.g., a second device type, a second wireless protocol), a third priority for a third category (e.g., a third device type, a third wireless protocol), and/or the like. For example, certain types of sensors can be associated with a higher priority than other types of sensors or devices; [0066] ) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Urban re: prioritizing data acquisition and (re)transmission timing based on terminal device (type) with those of Inoue re:  transmission timing based on “condition identifier” indicating timing for listed terminals  (Inoue: [0062] – [0069]  ref FIG 8 transmittable period; [0043]-[0051] ref FIG 6 – condition identifier / device list) since doing so advantageously provides flexibility to control scheduling and execution of data acquisition and transmission by way of “customized schedule” (Urban: [0046]) 
Re: Claim 2 , Inoue teaches the terminal management device according to claim 1 including access timing information of a terminal (Inoue: [0062] – [0069]  ref FIG 8 transmittable period; FIG 6  “Allowable time”)  
Inoue does not explicitly teach: 
wherein the access timing information differs in timing in        accordance with a difference in a platform of the terminal 
Urban teaches: 
wherein the access timing information differs in timing in        accordance with a difference in a platform of the terminal (Urban: [0037]; [0042]; [0066] ZigBee® transmissions using the ZigBee® radio;  wherein Examiner interprets different protocol stacks (i.e. e.g. ZigBee®) as different “platforms”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Urban re: prioritizing data acquisition and (re)transmission timing based on terminal (sensor device) platform with those of Inoue re:  transmission timing based on “condition identifier” indicating timing for listed terminals  (Inoue: [0062] – [0069]  ref FIG 8 transmittable period; [0043]-[0051] ref FIG 6 – condition identifier / device list) since doing so advantageously provides flexibility to control scheduling and execution of data acquisition and transmission by way of “customized schedule” (Urban: [0046]) 
Re: Claim 3 Inoue teaches the terminal management device according to claim 2, wherein the access timing information is defined by […]  a frequency of  the  accessible time to the terminal differs in accordance with the platform (Inoue: 
[0078] – [0081] ref FIG 10; [0083]-[0086] ref FIG 11) 
Inoue does not explicitly teach: 
wherein frequency of the accessible time to the terminal differs in accordance with a priority of the terminal
Urban teaches 
wherein frequency of  the accessible time to the terminal differs in accordance with a priority of the terminal ([0042]; [0066]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Urban re: prioritizing data acquisition and (re)transmission timing based on terminal (device) with those of Inoue re:  transmission timing based on “condition identifier” indicating timing for listed devices (Inoue: [0062] – [0069]  ref FIG 8 transmittable period; [0043]-[0051] ref FIG 6 – condition identifier / device list) since doing so advantageously provides flexibility to control scheduling and execution of data acquisition and transmission by way of “customized schedule” (Urban: [0046])
Claims 4, 5, and 8 do not teach or define any new limitations above claim 3.  In particular re: claim 5, “access denial time(s)” are simply those times which are not “accessible” times. Therefore, similar reasons for rejection apply
Re: Claim 6 Inoue teaches the terminal management device according to claim 1, wherein an ID designating the terminal is received from the server and the access timing information of the terminal corresponding to the ID is transmitted to the server in order for the server to access the terminal. (Inoue: [0043] –[0051] ref FIG 6) 
Claim 7 does not teach or define any new limitations above claim 1, since it simply refers to the terminal device (Inoue: FIG 1 #110 – device) therein. Therefore similar reasons for rejection apply. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over by  Inoue (WO 2017/090306 A1) in view of Urban et al (US 2017/0251488 A1)  -- or alternatively -- lgarashi et al (US 2019/0123986 A1)
Re: Claim 20 Inoue teaches a terminal management device (Inoue: FIG 1 #120 “gateway”; FIG 2), comprising: 
a receiving unit that receives information requests […] related to a terminal (Inoue: FIG  1 #110 – device; [0024] ref FIG 2, gateway 120 communication module 183 communicates with devices) that collects information from a sensor (Inoue: FIG  1 #111 – sensor; [0017], [0029] ref FIG 1 device 110, sensor 111;  [0030]-[0031] ref FIGs  3,4);  from a plurality of servers (Inoue: FIG 1 #130 - server; [0024] ref FIG 2 gateway 120 communication module 184 communicates with servers) having a search function (Inoue: [0026], [0034] ”search request from the user device”)
Inoue does not explicitly teach: 
(i) receiving information requests for capabilities related to the terminal
 (ii) a transmitting unit that transmits the capabilities related to the terminal
Urban teaches: 
(i) receiving information requests (Urban:[0047], [0060]; “probe request”) for capabilities related to the terminal (Urban:[0047], [0060] “functionality mode” ) and (ii) a transmitting unit that transmits the capabilities related to the terminal  (Urban: [0047], [0060]; [0052]-[0056]  functionality mode (modification) related to scheduling / transmission timing; [0046] scheduling information transmitted to other devices)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Urban re: functionality mode (modification) related to scheduling / transmission timing with those of Inoue re: data acquisition and transmission since doing so advantageously provides flexibility to control scheduling and execution of data acquisition and transmission by way of “customized schedule” (Urban: [0046])
– alternatively – 
Igarashi teaches:
(i) receiving information requests for capabilities related to the terminal and (ii) a transmitting unit that transmits the capabilities related to the terminal (lgarashi:[0073] ref FIG 9 data acquisition requests based on device information 204 of FIG 6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of lgarashi re: prioritizing
data acquisition and transmission based on "information collection requests" including device capabilities with those of Inoue re: data acquisition and transmission since doing so advantageously provides the user with the ability to have control over scheduling and execution of data acquisition and transmission
Claims 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Kadowaki et al (WO-2016203543-A1)
Re:  Claim 9 Inoue teaches a terminal device comprising: 
a sensor information acquiring unit that acquires information from a sensor (Inoue: FIG  1 #111 – sensor; [0017], [0029] ref FIG 1 device 110, sensor 111;  [0030]-[0031] ref FIGs  3,4);;  and 
a transmitting unit that transmits plan information related to a plan for collecting data from the sensor (Inoue: [0062]-[0069] ref  FIG 8 transmittable period; [0074] ref FIG s 9(a),(b) Communication Identifier for access timing information added to sensing data; [0078]-[0081] ref FIG 10; [0083]-[0086] ref FIG 11) to a terminal management device (Inoue: FIG  1 #120 – gateway; [0024] ref FIG 2, gateway 120 communication module 183 communicates with devices)  
Inoue does not explicitly teach:
the plan information is defined according to […] a timing at which a progress of the collection of the information is uploaded to the terminal management device
Kadowaki teaches 
the plan information (Kadowaki [0052] residual data collection method) is defined according to … a timing at which a progress of the collection of the information is uploaded to the terminal management device.(Kadowaki [0052] “…data collection / distribution server 4 determines the priority of each data type managed at that time, the current own data processing capacity, and the number of data items for each data type remaining in the data collection source tenant 3. Based on this, a residual data collection method … such as the order, timing, and frequency of collecting the residual data for each data type is derived. At this time, the data collection / distribution server 4 derives a residual data collection method that collects the alert information earlier (first) than the operation information) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kadowaki re:  data collection according to a plan based on collection progress according to amount of data for each type and device “data processing capacity”  with those of Inoue re: data collection plan according to device lists in order to be able to derive a method for data collection that is optimized according to device state for each device on the list and the amount of “residual data for each data type” accordingly. 
Re: Claim 10 Inoue teaches a  terminal management device (Inoue: FIG 1 #120 “gateway”; FIG 2),comprising 
a receiving unit that receives, from a terminal that collects information from a sensor, plan information related to a plan for collecting the information from the sensor (Inoue: [0062]-[0069] ref  FIG 8 transmittable period) 
Inoue does not explicitly teach:
a data collection state calculating unit that calculates a data collection state in the terminal on a basis of the plan information and a progress of the collection of the information in the terminal  a transmitting unit that transmits the data collection state to a server that searches for the information.
Kadowaki teaches
a data collection state calculating unit that calculates a data collection state in the terminal on a basis of the plan information and a progress of the collection of the information in the terminal  a transmitting unit that transmits the data collection state to a server that searches for the information (Kadowaki : [0054]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kadowaki re:  data collection according to a plan based on collection progress according to amount of data for each type and device “data processing capacity”  with those of Inoue re: data collection plan according to device lists in order to be able to derive a method for data collection that is optimized according to device state for each device on the list and the amount of “residual data for each data type” accordingly
Re: Claim 11 Inoue teaches the terminal management device according to claim 10,  including plan information related to a plan for collecting the information from the sensor (Inoue: [0062]-[0069] ref  FIG 8 transmittable period)
Inoue does not explicitly teach:
wherein the plan information is defined […] in accordance with a frequency of collecting the information and a timing at which a progress of the collection of the information is uploaded 
Kadowaki teaches
wherein the plan information (Kadowaki [0052] residual data collection method) is defined … in accordance with a frequency of collecting the information and a timing at which a progress of the collection of the information is uploaded (Kadowaki [0052] “…data collection / distribution server 4 determines the priority of each data type managed at that time, the current own data processing capacity, and the number of data items for each data type remaining in the data collection source tenant 3. Based on this, a residual data collection method … such as the order, timing, and frequency of collecting the residual data for each data type is derived. At this time, the data collection / distribution server 4 derives a residual data collection method that collects the alert information earlier (first) than the operation information) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kadowaki re:  data collection according to a plan based on collection progress according to amount of data for each type and device “data processing capacity” with those of Inoue re: data collection plan according to device lists in order to be able to derive a method for data collection that is optimized according to device state for each device on the list and the amount of “residual data for each data type” accordingly
Claims 12 -17 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over by  Inoue (WO 2017/090306 A1) in view of Petousis et al (US 2018/0261020 A1)  
Re: Claim 12 Inoue teaches a terminal device (Inoue: FIG  1 #110 - device), comprising: 
a sensor information acquiring unit that acquires information from a sensor (Inoue: FIG  1 #111 – sensor; [0017], [0029] ref FIG 1 device 110, sensor 111;  [0030]-[0031] ref FIGs  3,4); and a transmitting unit that transmits the information to a terminal management device (Inoue: FIG  1 #120 – gateway; [0024] ref FIG 2, gateway 120 communication module 183 communicates with devices)  in accordance with a schedule generated by the terminal management device (Inoue: [0040] ref FIG 6; [0074] ref FIG s 9(a),(b) Communication Identifier for access timing information added to sensing data; [0078]-[0081] ref FIG 10; [0083]-[0086] ref FIG 11)
Inoue does not explicitly teach: 
transmitting the [sensor] information … on a basis of priorities included in information collection requests obtained from a plurality of servers that search for the information
Petousis teaches:
transmitting the [sensor] information … on a basis of priorities included in information collection requests obtained from a plurality of servers that search for the information (Petousis: [0013] “… the method can include: receiving a third party request for a vehicle data type, generating a prioritization request for the vehicle data type based on the third party request, receiving the prioritization request at the vehicle system, dynamically re-prioritizing the vehicle data type based on the prioritization request, scheduling transmission of the vehicle data type based on the new priority, and transmitting the data to the remote computing system according to the schedule. [0030]; [0070] ref FIG 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Petousis re: prioritizing data acquisition and transmission based on “third party [prioritization] requests” with those of Inoue re: data acquisition and transmission since doing so advantageously provides the user with flexibility to control scheduling and execution of data acquisition and transmission 
Re: Claim 13 Inoue teaches a terminal management device (Inoue: FIG 1 #120 “gateway”; FIG 2), comprising:
 a receiving unit that receives information collection requests from a plurality of servers (Inoue: FIG 1 #130 – server; [0024] ref FIG 2 gateway 120 communication module 184 communicates with servers) having a search function (Inoue: [0026], [0034] “search request from the user device”) ; 
a schedule generating unit that generates a schedule for providing information to the plurality of servers (Inoue: [0062] – [0069] ref FIG 8 transmittable period; [0075] ref FIG 1, gateway device 120 extracts sensing data that can be transmitted at the same transmission timing from the sensing data of a plurality of devices; [0166] gateway device calculates transmittable period of the sensing data) 
a transmitting unit that acquires the information from a terminal (Inoue: FIG 1 #110 - device; [0024] ref FIG 2 gateway device 120 communication module 183 communicates with devices) that collects the information from the sensor (Inoue: FIG 1 #111 – sensor; [0017], [0029] ref FIG 1 device 110, sensor 111; [0030]-[0031] ref FIGs  3,4) on a basis of the schedule (Inoue:  [0040] ref FIG 6; [0074] ref FIG s 9(a),(b) Communication Identifier for access timing information added to sensing data; [0078]-[0081] ref FIG 10; [0083]-[0086] ref FIG 11) and transmits the information to each of the plurality of servers.(Inoue: FIG  1 #130 – server; [0024] ref FIG 2, gateway 120 communication module 184 communicates with servers)
Inoue does not explicitly teach: 
generating a schedule for providing information to the plurality of servers on a basis of priorities included in the information collection requests
Petousis teaches:
providing information to the plurality of servers on a basis of priorities included in the information collection requests . (Petousis: [0013] “… the method can include: receiving a third party request for a vehicle data type, generating a prioritization request for the vehicle data type based on the third party request, receiving the prioritization request at the vehicle system, dynamically re-prioritizing the vehicle data type based on the prioritization request, scheduling transmission of the vehicle data type based on the new priority, and transmitting the data to the remote computing system according to the schedule. [0030]; [0070] ref FIG 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Petousis re: prioritizing data acquisition and transmission based on “third party [prioritization] request” with those of Inoue re: data acquisition and transmission since doing so advantageously provides the user with flexibility to control scheduling and execution of data acquisition and transmission 
Claims 14 does not teach or define any new limitations above Claim 13 inasmuch as it simply refers to the corresponding terminal device (Inoue: FIG 1 #110 – device)
Re: Claim 15 Inoue teaches a terminal management device (Inoue: FIG 1 #120 “gateway”; FIG 2), comprising: 
a receiving unit that receives information collection requests from a plurality of servers (Inoue: FIG 1 #130 - server; [0024] ref FIG 2 gateway 120 communication module 184 communicates with servers) having a search function (Inoue: [0026], [0034] ”search request from the user device”)
a schedule generating unit that generates a schedule for the plurality of servers to acquire the information from a terminal that collects information from a sensor (Inoue: [0062] – [0069]  ref FIG 8 transmittable period; [0075] ref FIG 1, gateway device 120 extracts sensing data that can be transmitted at the same transmission timing from the sensing data of a plurality of devices; [0166] gateway device calculates transmittable period of the sensing data)  and a transmitting unit that transmits the schedule (Inoue: [0074] ref FIG s 9(a),(b) Communication Identifier for access timing information added to sensing data; [0078]-[0081] ref FIG 10; [0083]-[0086] ref FIG 11) to the plurality of servers (Inoue: [0024] ref FIG 2 gateway 120 communication module 184 communicates with servers)  and Petousis teaches: collecting information from a sensor on a basis of priorities included in the information collection requests as discussed re: claim 13.  Therefore similar reasons for rejection apply.
Re: Claim 16 Inoue teaches a terminal device (Inoue: FIG  1 #110 - device), comprising: 
a sensor information acquiring unit that acquires information from a sensor (Inoue: FIG 1, #111 – sensor; [0017], [0029] ] ref FIG 1 device 110, sensor 111; [0030]-[0031] ref FIGs  3,4) 
a transmitting unit that transmits information commonly included in information collection requests calculated by a terminal management device (Inoue: FIG 1, #120 “gateway”;  [0075] ref FIG 1 “gateway device 120 extracts sensing data that can be transmitted at the same transmission timing from the sensing data of a plurality of devices;  [0166] gateway device calculates transmittable period of the sensing data)  that receives the information collection requests acquired from a plurality of servers (Inoue: FIG 1 #130 – Server Device; [0024] ref FIG 2 gateway device 120 communication module 184 communicates with servers) that search for the information (Inoue: [0026], [0034]  ”search request from the user device”)  to the terminal management device. (Inoue: [0017] ref FIG 1 device 110 has a function of transmitting data detected by the sensor 111 … to the gateway device 120 through the network 150; [0029] ref FIG 1; [0030]-[0031] ref FIGs  3,4) 
Re: Claim 17 Inoue teaches a terminal management device (Inoue: FIG 1 #120 “gateway”; FIG 2), comprising: 
a receiving unit that receives information collection requests from a plurality of servers (Inoue: FIG 1 #130 – Server Device; [0024] ref FIG 2, gateway #120 communication module 184 communicates with servers)  having a search function (Inoue: [0026], [0034]  ”search request from the user device”); 
a common part calculating unit that calculates a common part of the information collection requests received from the plurality of servers (Inoue: [0062] – [0069]  ref FIG 8 transmittable period; [0075] ref FIG 1, gateway device 120 extracts sensing data that can be transmitted at the same transmission timing from the sensing data of a plurality of devices; [0166] gateway device calculates transmittable period of the sensing data); and a transmitting unit that acquires data related to the common part from a terminal (Inoue: [0024] ref FIG 2, gateway #120 communication module 183 communicates with devices) that collects information from a sensor (Inoue: FIG 1, #111 – sensor; [0017], [0029]  ref FIG 1 devices 110 sensors 111; [0030]-[0031] ref FIGs  3,4)  and transmits the data to each of the plurality of servers. (Inoue: [0024] ref FIG 2, gateway #120 communication module 184 communicates with servers; [0078] – [0081] ref FIG 10; [0083]-[0086] ref FIG 11) 
Claims 18-19 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over by  Inoue (WO 2017/090306 A1) in view of Jeong et al (US 2015/0036570 A1)
Re: Claim 18 Inoue teaches a terminal device (Inoue: FIG  1 #110 - device), comprising: 
a sensor information acquiring unit that acquires information from a sensor (Inoue: FIG 1, #111 – sensor; [0017], [0029] ref FIG 1 device 110, sensor 111; [0030]-[0031] ref FIGs 3,4); 
a tag information generating unit that generates tag information identifying the information and a transmitting unit that transmits the tag information to a terminal management device (Inoue: [0040] ref FIG 6; [0074] ref FIGs 9(a),(b) Communication Identifier for access timing information added to sensing data)
Inoue does not explicitly teach:
transmitting a wake up time at which the sensor is being activated
Jeong teaches:
transmitting a wake up time at which the sensor is being activated (Jeong : Abstract; [0026]-[0028])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jeong re: sensor activation “wake up” time, and in particular “adjust[ment] thereof according to .. schedule information” (Jeong: [0070]) in order to perform packet transmission (Jeong: [0101]- [0108] ref FIG 9) with those of Inoue re: data acquisition and transmission since doing so advantageously reduces packet collisions (Jeong: [0105]) and since by “stopping a … communication unit for a sleep cycle power consumption can be reduced” (Jeong: [0108])



 Claim 19 does not teach or define any new limitations above claim 18 since it simply teaches the corresponding terminal management device (Inoue: FIG 1 #120 “gateway”)


Response to Arguments
Applicant’s arguments with respect to claims 1, 6, 7, and 16-19 under 35 U.S.C. §102(a) have been considered but are moot based on the grounds of rejection herein. In particular, it is noted that the features upon which Applicant relies are new limitations that were not recited in the claims as previously presented (i.e. Independent Claims 1, 7, Claim 6 (dependent on claim 1) : wherein the access timing information is defined so that a frequency of the accessible timing to the terminal is … based on a priority of the terminal;  Independent Claims 16, 17: “… information commonly included in information collection requests calculated, based on a greatest common divisor of data desired to be collected by the information collection requests, Independent Claims 18, 19:  “… transmit[ting] the tag information and a wake up time at which the sensor is being activated to a terminal management device” ) 
Applicant’s arguments with respect to the rejections of claims 2-5, 8, 12, 13, 15, and 20 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made as presented herein. 


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure re: a terminal and terminal management device for scheduling the acquisition and transmission of sensor data 
(1)  Chen et al (US 2011/0205081 A1) ([0047] FIG. 11 is a diagram illustrating a data upload parameter initialization message 600, which is utilized in step 412 (FIG. 7). The data upload parameter initialization message 600 is sent from the server 140 to the UE 120. The message 600 includes a protocol version 602, a message type 604, a start time 606, an end time 608, … and an upload frequency 612. [0048] The data upload parameter initialization message 600 allows the server 140 to request when data should be collected, the frequency of upload, whether GPS fixes should accompany the sensor data, and the frequency of the GPS fixes. When the GPS frequency is set to zero, no GPS fixes are performed. In such a configuration, the battery life for the pressure sensor device 100 may be preserved, as the server 140 can effectively control the battery usage through the parameters in the message 600. [0049] FIG. 12 is a diagram illustrating data upload scenarios. Depending on the frequency of data upload and GPS fix, each data upload may contain multiple frames of data from the sensors and a number of GPS fixes. As shown in FIG. 12, the sensor and GPS data is uploaded with a frequency of once every twelve frames and the GPS fix is performed once every four frames. A bundle may be defined as the number of frames between GPS fixes, which in this example, is four); FIG 7 – master/slave sensor units; FIG 10 – capability flag; FIG 11 – upload frequency)
(2)  Kuriyama (US 2017/0006358 A1) (ABSTRACT: “… measurement result obtained by a sensor is collected and provision information based on the collected measurement results… The sensor information management device includes: a sensor information obtaining unit configured to obtain sensor information … and an information providing unit configured to provide provision information based on a content of the sensor information obtained by the sensor information obtaining unit…. [0099] “… in accordance with the schedule, the notification control unit 48 can perform the notification operation that transmits sensor information as the provision information to a provision destination, i.e., the transmission destination based on the notification permission table Tbln shown in FIG. 7.    [0102] “… the notification control unit 48 obtains, from the accumulation device 182 via the sensor information obtaining unit 41, one or a plurality of kinds of sensor information in accordance with the transmission destination based on the notification permission table Tbln, among a plurality of kinds of sensor information the notification of which should be made in accordance with the schedule. Then, the notification control unit 48 transmits the obtained sensor information to the transmission destination via the communication unit 45.; FIG 5 – #101 Sensor Information Management Device including #41 Sensor Information Obtaining Unit, #47 Access Control Unit; FIG 6 – Access Permission Table
(3) Petousis et al (US 2018/0261020 A1)  ABSTRACT:  A system and method that includes collecting vehicle sensor data, wherein prioritizing vehicle sensor data includes identifying a level of importance for each of a plurality of vehicle sensor data types included in the vehicle sensor data; generating a vehicle sensor data schedule, wherein generating the vehicle data schedule includes one or more of (i) identifying a transmission order for each of the plurality of vehicle sensor data types and (ii) identifying a storage scheme selected from a hierarchy of data storage types for each of the plurality of vehicle sensor data types; transforming vehicle sensor data into message data, wherein the transforming includes selectively converting one or more of the vehicle sensor data types of the vehicle sensor data to a messaging format based on the prioritization; and transmitting, via one or more selected communication networks, the message data according to the vehicle sensor data schedule.  [0030] Determining the priority can additionally include determining the priority based on a combination of a remote query and data contents. For example, determining the priority can include ranking the vehicle sensor data according to a remote query, and selectively overruling the ranking specified by the remote query according to the data category …. the vehicle sensor data may include a plurality of different vehicle sensor data types (e.g., vehicle data from different vehicle sensors, vehicle data collected at different times, etc.) and the vehicle may function to prioritize the vehicle sensor data by ranking the varying vehicle sensor data types within the vehicle sensor data according to a determined level of importance of the data contents of the vehicle sensor data types to the vehicle and/or according to external request by a remote computing system [0070] ref FIG. 2, vehicle sensor data is received at the prioritization module from embedded sensors …User queries and prioritization requests are also received at the prioritization module. The vehicle sensor data is prioritized and categorized according to critical data, operations data, and user applications data categories, ranked in descending order of priority respectively. The prioritized data is transferred to the scheduling module, where the vehicle sensor data is scheduled according to the prioritization ranking in combination with the estimated network quality)
(4)  Kaneko (US 2017/0032040 A1) ([0017] “… an information collection management device includes a computer ….  configured to obtain local schedules from a plurality of crawlers, the local schedules each defining a timing of an acquisition process for corresponding one of the crawlers to acquire data; and adjust the local schedules such that overlapping in the acquisition processes is reduced. [0025] ref FIG 1 “local schedule generator 12 … is configured to generate the LS of the crawler 10. The LS is a schedule that defines a timing for the data acquisition unit 11 of the crawler 10 to acquire the sensor data, i.e., the timing of the acquisition processing. The data acquisition unit 11 is configured to acquire the sensor data from the sensor devices at the timing defined by the LS.  [0058] In order to reduce ...  overlapping of the acquisition processes, the LS adjuster 22 generates first a global schedule … The GS is a schedule constituted by overlaying the obtained LSs. In the example of FIG. 4, the GS is generated by overlaying the local schedule LS_1 upon the local schedule LS_2. … [0064] ref FIGS. 4 and 5, “the GS after the adjustment of the LS have reduced the overlapping of the acquisition processes assigned to each time slot of the GS before the adjustment of the LS.”)
 (5) Dutta et al (US 2012/0197852 A1) (ABSTRACT: … a method includes accessing sensor data from sensor nodes in a sensor network and aggregating the sensor data for communication to an indexer in the sensor network. The aggregation of the sensor data includes de-duplicating the sensor data; validating the sensor data; formatting the sensor; generating metadata for the sensor data; and time-stamping the sensor data … The method also includes communicating the aggregated sensor data to the indexer in the sensor network The indexer is configured to index the aggregated sensor data according to a multi-dimensional array for querying of the aggregated sensor data along with other aggregated sensor data. One or more first ones of the dimensions of the multi-dimensional array include time and one or more second ones of the dimensions of the multi-dimensional include one or more of the pre-determined sensor-data attributes. [0152] “.. the search-query layer 205 is capable of building scalable dynamic query containers on the run-time. Using these containers, it is possible to compress a whole set of popular information into one small, typed value) 
(7) Seed et al (US 20160275190 A1) (ABSTRACT: “… an M2M crawler service may support capabilities to enable M2M devices to be efficiently and effectively crawled by Web crawlers. As a result, M2M devices may be indexed and searched by Web search engines, and thus by Web users making use of Web search engines. Thus, the described-herein M2M crawler service may enable M2M devices to be integrated into the Internet/Web of Things  [0073] “…the M2M crawler service 400 can support generating M2M crawler metadata associated with an M2M device based on a type of the M2M device. For example, when invoking/registering to the M2M crawler service 400, an M2M device may publish its device type (e.g., ACME brand temperature sensor). Alternatively, the M2M crawler service 400 may discover the type by querying the device …. knowing the device's type may allow the M2M crawler service 400 to infer the device's supported set of resources because … some types of device's may have a standardized set of resources that they support. In some cases, the M2M crawler service 400 may include an internal library of M2M crawler metadata for different M2M device types, [0077] Using the monitored information … M2M crawler service 400 can deduce (determine) higher level context information and use such information to configure crawler metadata … and a definition of crawling policies, such as … schedule that crawlers should use when determining when to re-crawl a given M2M device…. Thus, based on context information associated with an M2M device, the M2M crawler service 400 can configure the crawler metadata associated with the M2M device such that the M2M device can be crawled.    [0085] Ref FIG. 12 “… M2M crawler service begins crawling a given M2M device 18, at 1202. At 1204, the M2M crawler service 400 determines whether crawler data is available that is associated with the given M2M device. If crawler metadata is available, the crawler service 400 identifies resources to crawl based on metadata …. At 1208, the crawler service 400 determines a crawling order based on metadata associated with the M2M device, for example based on `Resource Crawling Priority` metadata. At 1210, the crawler service 400 determines a crawling schedule based on metadata associated with the M2M device, for example based on `Crawling Delay` metadata. At 1212, the crawler service 400 may fetch the resource associated with the highest priority that has not already been fetched. The fetched resource may also meet the crawler scheduling requirements defined by the metadata. At 1214, … the crawler service 400 may store various information associated with crawling, such as the crawled resource representation, crawler metadata, context information, state information …. At 1216, the crawler service 400 determines whether there are resources that still need to be crawled. If there are resources that need to crawled, the process returns to step 1212. If there are no more resources that need to be crawled, crawling ends, at 1228.  [0093] “… M2M crawler service 400 can publish M2M crawler metadata and/or crawled resource representations using an enhanced version of the Sitemap Protocol …. Sitemap XML tag definitions are defined to support various M2M crawler metadata, such as the crawler metadata illustrated in Table 2; TABLE 2 M2M Crawler Metadata; TABLE 4 wake-up trigger condition



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643.  The examiner can normally be reached on Mon. – Thurs. 12pm-5pm
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A SHAW/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455